OPINION
ONION, Judge.
The offense is Felony Theft; the punishment, ten (10) years confinement in the Texas Department of Corrections. The appellant waived trial by jury and entered his plea of guilty before the court. The evidence was stipulated in accordance with Article 1.15, Vernon’s Ann.C.C.P.
Appellant raises the same ground of error as he did in Gooden v. State, Tex.Cr.App., 425 S.W.2d 645, this day decided, and for the reasons set forth in that opinion, his ground of error is overruled.
The judgment is affirmed. ..